Case 2:20-cv-00031-JLB-NPM Document 55 Filed 03/31/21 Page 1 of 3 PageID 818




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

THE BREAKWATER
COMMONS ASSOCIATION,
INC.,

            Plaintiff,

v.                                                 Case No. 2:20-cv-31-JLB-NPM

EMPIRE INDEMNITY
INSURANCE COMPANY

             Defendant.


                                    ORDER
      Before the Court is Plaintiff’s Motion for Deferment of Ruling Under Rule

56(d) (Doc. 32). And with leave of Court, Defendant filed a Response (Doc. 38). For

the reasons discussed below, the Court grants the Motion for Deferment (Doc. 32)

and as a result denies the Motion for Summary Judgment (Doc. 27) without prejudice

as premature.

      Plaintiff The Breakwater Commons Association, Inc. (“Breakwater”) brings

this action for breach of contract related to a dispute between it and Defendant

Empire Indemnity Insurance Company (“Empire”) regarding insurance coverage

and the amount of loss for damages caused by Hurricane Irma. (Doc. 3).
Case 2:20-cv-00031-JLB-NPM Document 55 Filed 03/31/21 Page 2 of 3 PageID 819




      In part, Breakwater opposes summary judgment under Rule 56(d). Rule 56(d)

provides:

             If a nonmovant shows by affidavit or declaration that, for
             specified reasons, it cannot present facts essential to justify its
             opposition, the court may: (1) defer considering the motion or
             deny it; (2) allow time to obtain affidavits or declarations or to
             take discovery; or (3) issue any other appropriate order.

Fed. R. Civ. P. 56(d). While there is no blanket prohibition against granting summary

judgment before the close of discovery, summary judgment should not be granted

until the opposing party has had an adequate opportunity to conduct discovery.

Estate of Todashev by Shibly v. United States, 815 F. App’x 446, 450 (11th Cir.

2020) (citations omitted). “Rule 56(d) provides shelter against a premature motion

for summary judgment ‘when facts are unavailable to the nonmovant.’” Id. at 450

(citing Fed. R. Civ. P. 56(d)). It qualifies Rule 56(c)’s requirement on the non-

moving party to establish there are genuine issues of material fact in dispute to defeat

the motion for summary judgment when the non-moving party has not had the

opportunity to discover information vital to its opposition. Id.

      Breakwater’s argument on incomplete discovery is well taken. The original

discovery deadline was October 30, 2020. (Doc. 20, p. 1). Empire moved for

summary judgment over five months before the original discovery deadline. (Doc.

27). And the parties have now jointly requested two extensions of the remaining

deadlines, making the discovery period ending in July 2021. (Docs. 41, 51).


                                             2
Case 2:20-cv-00031-JLB-NPM Document 55 Filed 03/31/21 Page 3 of 3 PageID 820




Moreover, the entire thrust of Empire’s summary-judgment briefing and the affidavit

it has supplied in support is that Breakwater never made a claim for ACV benefits.

But this argument is advanced by completely ignoring the May 9, 2019 Sworn

Statement in Proof of Loss in which Breakwater expressly states an ACV

calculation. (Doc. 37-1). Discovery would undoubtedly answer the question: why?

Discovery may also shed light on why Empire has paid nearly $2 million in ACV

benefits if Breakwater never, in fact, made a claim for ACV benefits.

      Accordingly, the Court GRANTS the Motion for Deferment of Ruling on the

Motion for Summary Judgment (Doc. 32) and DENIES without prejudice as

premature the Motion for Summary Judgment (Doc. 27).

      DONE and ORDERED in Fort Myers, Florida on March 31, 2021.




                                         3
